Citation Nr: 1042270	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 
(diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The Veteran was not within the land boundaries of Vietnam 
during service and he was not otherwise exposed to Agent Orange.

2.  Diabetes was not incurred in service and is not causally 
related to service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2003.  The Board acknowledges that the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
This notice was provided in a March 2009 letter, however, and the 
claim was readjudicated in a June 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment and personnel 
records, assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file, and the appellant has not contended 
otherwise.  Although there is no VA examination with a nexus 
opinion on file, none is required in this case.  Such development 
is to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as diabetes, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has been diagnosed with diabetes.  VA regulations 
provide presumptive service connection for diabetes for veterans 
shown to be exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.309(e).  The regulations also provide a 
presumption that veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, shall be presumed to have been exposed to an herbicide 
agent, to include Agent Orange, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a claimant 
have set "foot-on-land" in Vietnam).

The Board acknowledges that the Veteran served aboard the USS 
Sacramento AOE 1 (USS Sacramento), which had several tours in the 
official waters of Vietnam, and that the Veteran's DD-214 
documents that he was awarded the Vietnam Service Medal (VSM) and 
the Vietnam Campaign Medal (VCM).  The evidence does not suggest 
that the Veteran was ever within the land boundaries of Vietnam, 
however.  The Veteran has never alleged being in country, the 
service personnel and medical records contain no notations from 
medical clinics in Vietnam and no histories or administrative 
remarks suggestive of a temporary deployment to Vietnam, and the 
evidence documents that the USS Sacramento never entered the 
"brown waters" of Vietnam.  See, e.g., Navy History Internet 
article; Dictionary of American Naval Fighting Ships Internet 
article.  Furthermore, the Board notes that the VSM and VCM were 
available to persons who served outside the geographical limits 
of the Republic of Vietnam but contributed direct combat support 
to the Republic of Vietnam and Armed Forces for 6 months.  See 
Manual of Military Decorations and Awards, C7.5.1.6.2 (Department 
of Defense Manual 1348.33- M, September 1996).  In this case, the 
Veteran's receipt of these medals coincides with his tour of duty 
upon the USS Sacramento.  The Board is not disputing the 
Veteran's contribution to the war effort as a valued member of 
the U.S. Navy, which these awards clearly indicate, but the award 
of these medals does not provide verification that the Veteran 
was present on the ground within the boundaries of the Republic 
of Vietnam.  Thus exposure to Agent Orange cannot be presumed; 
any herbicide exposure must be demonstrated for the record.  

The Veteran alleges that he was exposed to Agent Orange during 
his duties on the USS Sacramento; specifically, while handling 
cargo which was being shipped to land bases in Vietnam.  The 
service personnel records do not document any herbicide exposure, 
however, and the information of record about the USS Sacramento 
does not suggest that it carried Agent Orange.  The Board notes 
that the Veteran has reported that he handled drums of chemicals 
which he believes were Agent Orange.  After review of the 
evidence, however, the Board finds that the Veteran is not 
competent to make such an assertion:  he has not indicated that 
he had any personal knowledge of what was in the drum, that he 
was told what was in the drum, or even that he saw markings on 
the drum suggestive of Agent Orange.  See 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, even if the Veteran's statement were 
competent evidence he handled drums of Agent Orange, the evidence 
still does not suggest Agent Orange exposure because the Veteran 
has never alleged exposure to the chemicals within any drum.  
Rather, he has merely asserted that he carried drums of 
chemicals.  Thus, the Board finds that service connection cannot 
be presumed.  

Service connection may still be established with proof of actual 
direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, the Board finds that service 
connection is not warranted since the evidence does not indicate 
that diabetes onset in service or is causally related to service.  
The Veteran's service treatment and examination records do not 
report any diagnoses of diabetes or any symptoms indicative of 
diabetes, such as sugar in the urine, and post-service records 
indicate that the diabetes was diagnosed more than 27 years after 
separation.  See June 1969 separation examination (urinalysis 
negative for sugar); November 1999 VA treatment record.  See also 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as evidence 
against the claim.).  Additionally, the evidence of record also 
does not contain any competent evidence linking the Veteran's 
diabetes to service.  

The Board is sympathetic to the Veteran's assertions, but based 
on the lack of competent evidence of in-service herbicide 
exposure, the lack of evidence an in-service occurrence, the 
length of time between separation and the initial reported 
diagnosis, and the absence of a nexus opinion, service connection 
for diabetes must be denied.  


ORDER

Service connection for diabetes is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


